DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971) references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA 1969).  In this case, Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references.  A drum receiving a web-shaped print base material with only white aqueous ink applied to the web-shaped print base material would be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a  matter of obvious design choice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4, 7, 9-10, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US 2016/0222240) in view of Hanasawa (JP 2017222744).
With regard to claim 1, Yoneyama discloses an inkjet printer (100) [Para. 0013] for both surface printing and back printing, which is capable of performing both of surface printing and back printing by discharging aqueous inks (CA, MA, YA, KA, KB, YB, MB, CB) on a web-shaped print base material (P) by a single-pass method, the inkjet printer comprising:
a conveyance mechanism (20A) [supply roll; Para. 0021] configured to perform continuous conveyance of the web-shaped print base material [FIGURE];
a first inkjet head (12A) configured to discharge an aqueous ink [Para. 0037, 0078] by a single- pass method [FIGURE] to a surface of the web-shaped print base material conveyed by the conveyance mechanism ina case of surface printing;
a first drum-type drying unit (14A) configured to dry the aqueous ink discharged by the first inkjet head in the case of surface printing [Figure 1], wherein the first drum-type drying unit is configured to receive the web-shaped print base material with only the white aqueous ink applied to the web-shaped print base material in case of surface printing [drum is placed after ink is applied and therefore is configured to receive only the ink applied to the web when the printer is controlled to reduce the number of heads used and discharge only white ink];
a single-pass inkjet head (12KB) configured to discharge a non-white aqueous ink (black) [Para. 0176] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of surface printing and in a case of back printing [FIGURE];
a second inkjet head configured to discharge an aqueous ink (12cB) [Para. 0078] by a single-pass method to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of back printing, the second inkjet head being located downstream of the single-pass inkjet head; and
a second drum-type drying unit (14B) configured to dry the aqueous ink discharged by the second inkjet head in the case of back printing.
Yoneyama does not disclose the first inkjet head is configured to discharge a white aqueous ink; the second inkjet head discharging a white aqueous ink; and a non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink.
However, Hanasawa teaches the physical properties of non-white ink and white ink are not particularly limited and the viscosity and the like can be appropriately selected according to the purpose.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink to the inkjet printer of Yoneyama, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the ink in the inkjet heads of Yoneyama with white ink, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Inre Leshin, 125 USPQ 416.

With regard to claims 3, 9 and 16, Yoneyama’s modified inkjet printer discloses all the limitations of claims 1, 7 and 14 respectively and Yoneyama modified also discloses wherein the inkjet printer is configured to carry out an inkjet printing method comprising: drying the white aqueous ink discharged by the first white inkjet head (12A) [using dryer (14A); Figure]; and performing surface printing on a web-shaped print base material by a single-pass method with an aqueous ink [surface printing with inkjet head (12A); Figure].

With regard to claims 4, 10 and 17, Yoneyama’s modified inkjet printer discloses all the limitations of claims 1, 7 and 14, respectively, and Yoneyama modified also discloses wherein the inkjet printer is configured to carry out an inkjet printing method comprising: drying the white aqueous ink discharged by the second white inkjet head (12B) [using dryer (14B)]; and performing back printing on a web-shaped print base material by a single-pass method with an aqueous ink [back printing with inkjet head (12B); Figure].

With regard to claim 7, Yoneyama discloses an inkjet printer (100) [Para. 0013] for both surface printing and back printing, which is capable of performing both of surface printing and back printing by discharging aqueous inks (CA, MA, YA, KA, KB, YB, MB, CB) on a web-shaped print base material (P) by a single-pass method, the inkjet printer comprising:
a conveyance mechanism (20A) [supply roll; Para. 0021] configured to perform continuous conveyance of the web-shaped print base material;
a first inkjet head (12A) configured to discharge a first aqueous ink [Para. 0037, 0078] by a single-pass method [Fig. 1] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in a case of surface printing, the first aqueous ink comprising a first aqueous ink solid content and a first aqueous ink viscosity [it is known in the art that aqueous ink contain physical properties that are not particularly limited];
a first drum-type drying unit (14A) configured to receive the web-shaped print base material with only the first white aqueous ink applied to the web-shaped print base material and to dry the first white aqueous ink in the case of surface printing [drum is placed after ink is applied and therefore is configured to receive only the white ink applied to the web when the printer is controlled to discharge only white ink; Fig. 1];
a single-pass inkjet head (12KB) configured to discharge a non-white aqueous ink [black; Para. 0176] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of surface printing and in a case of back printing, the non-white aqueous ink having a non-white aqueous ink solid content and a non-white aqueous ink viscosity [it is known in the art that aqueous ink contain physical properties that are not particularly limited],
a second inkjet head (12) configured to discharge a second white aqueous ink [Para. 0078] by a single-pass method to a surface of the web-shaped print base material conveyed by the conveyance
mechanism in the case of back printing, the second inkjet head being located downstream of the single- pass inkjet head [FIGURE]; and
a second drum-type drying unit (14B) configured to dry the second aqueous ink discharged by the second inkjet head in the case of back printing.
Yoneyama does not disclose the first inkjet head is configured to discharge a white aqueous ink; the second inkjet head discharging a white aqueous ink; and the non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink.
However, Takahashi teaches the physical properties of non-white ink and white ink are not particularly limited and the viscosity and the like can be appropriately selected according to the purpose.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink to the inkjet printer of Yoneyama, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the ink in the inkjet heads of Yoneyama with white ink, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 14, Yoneyama discloses an inkjet printer (100) [Para. 0013] for both surface printing and back printing, which is capable of performing both of surface printing and back printing by discharging aqueous inks (CA, MA, YA, KA, KB, YB, MB, CB) on a web-shaped print base material (P) by a single-pass method, the inkjet printer comprising:
a conveyance mechanism (20A) [supply roll; Para. 0021] configured to perform continuous conveyance of the web-shaped print base material;
a first inkjet head (12A) configured to discharge a first aqueous ink [Para. 0037, 0078] by a single-pass method [Fig. 1] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in a case of surface printing, the first aqueous ink comprising a first aqueous ink solid content and a first white aqueous ink viscosity [it is known in the art that aqueous ink contain physical properties that are not particularly limited];
a first drum-type drying unit (14A) configured to receive the web-shaped print base material with only the first aqueous ink applied to the web-shaped print base material and to dry the first aqueous ink in the case of surface printing [drum is placed after ink is applied and therefore is
configured to receive only the ink applied to the web when the printer is controlled to discarge only a single ink; Fig. 1];
a single-pass inkjet head (12KB) configured to discharge a non-white aqueous ink [black; Para. 0176] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of surface printing and in a case of back printing, the non-white aqueous ink having a non-white aqueous ink solid content and a non-white aqueous ink viscosity [it is known in the art that aqueous ink contain physical properties that are not particularly limited];
a second inkjet head (12) [any of 12YB, 12MB, 12CB] configured to discharge a second aqueous ink(C, M, Y) [Para. 0078] by a single-pass method to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of back printing, the second inkjet head being located downstream of the single-pass inkjet head [FIGURE]; the second aqueous ink comprising a second aqueous ink solid content and a second white aqueous ink viscosity, [it is known in the art that aqueous ink contain physical properties that are not particularly limited]; and
a second drum-type drying unit (14B) configured to dry the second aqueous ink discharged by the second inkjet head in the case of back printing.
Yoneyama does not disclose the first inkjet head is configured to discharge a white aqueous ink; the second inkjet head discharging a white aqueous ink; and the non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink.
However, Takahashi teaches the physical properties of non-white ink and white ink are not particularly limited and the viscosity and the like can be appropriately selected according to the purpose.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink to the inkjet printer of Yoneyama, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the ink in the inkjet heads of Yoneyama with white ink, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Inre Leshin, 125 USPQ 416.

Claims 2, 5-6, 8, 11-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US 2016/0222240) in view of Hanasawa (JP 2017222744) as applied to claim 1 above, and further in view of Fleissner (US 3,748,747).
With regard to claims 2, 8, and 15, Yoneyama discloses all the limitations of claim 1, 7 and 14, respectively and also discloses wherein the first drum-type drying unit and the second drum-type drying
unit are each configured to dry the white aqueous ink while the web-shaped print base material is conveyed on a peripheral surface of the drum body.
Yoneyama does not disclose wherein the first drum-type drying unit and the second drum-type drying unit are each a drum-type drying unit including: a housing having a heat-insulation structure with an inlet and an outlet for the web-shaped print base material; a drum body installed inside the housing; and a heating mechanism configured to heat an inside of the housing, wherein the first drum-type drying unit and the second drum-type drying unit are each configured to dry the white aqueous ink while the web-shaped print base material is conveyed on a peripheral surface of the drum body.
However, Fleissner teaches a drum-type drying unit [Fig. 1] including a housing having a heat- insulation structure (11) [Col. 7; lines 16-17] with an inlet [Figs. 1-4] and an outlet [Figs. 1-4] for the web- shaped print base material; a drum body (9) [Col. 7; line 21] installed inside the housing [Figs. 1-4]; and a heating mechanism [heating means; Fig. 4] configured to heat an inside of the housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the drum-type drying unit of Fleissner with the inkjet printer of Yoneyama in order that there may be created shorter treatment times and very uniform treatment effect [Col. 1; lines 32- 35].

With regard to claim 5, 11 and 18, Yoneyama’s modified inkjet printer discloses all the limitations of claims 2, 8 and 15respectively and Yoneyama modified also discloses wherein the inkjet printer is configured to carry out an inkjet printing method comprising: drying the white aqueous ink discharged by the first white inkjet head (12A) [using dryer (14A); Figure]; and performing surface printing on a web-shaped print base material by a single-pass method with an aqueous ink [surface printing with inkjet head (12A); Figure].

With regard to claims 6, 12 and 19, Yoneyama’s modified inkjet printer discloses all the limitations of claim 2, 8 and 15, respectively and Yoneyama modified also discloses wherein the inkjet
printer is configured to carry out an inkjet printing method comprising: drying the white aqueous ink discharged by the second white inkjet head (12B) [using dryer (14B)]; and performing back printing on a web-shaped print base material by a single-pass method with an aqueous ink [back printing with inkjet head (12B); Figure].

With regard to claims 13 and 20, Yoneyama’s modified inkjet printer discloses all the limitations of claims 7 and 14, respectively but does not disclose wherein the first drum-type drying unit has a first drum-type unit inlet and a first drum-type unit outlet located on one side of the first drum-type unit, the web-shaped print base material entering an interior of the first drum-type unit via the first drum-type unit inlet and the web-shaped print base material exiting the interior of the first drum-type unit via the first drum-type unit outlet, the second drum-type drying unit comprising a second drum-type unit inlet and a second drum-type unit outlet located on one side of the second drum-type unit, the web-shaped print base material entering an interior of the second drum-type unit via the second drum-type unit inlet and the web-shaped print base material exiting the interior of the second drum-type unit via the second drum-type unit outlet.
However, Fleissner teaches a drum-type drying unit having a drum-type unit inlet and a drum- type unit outlet located on one side of the drum-type unit [Fig. 5], the web-shaped print base material entering an interior of the first drum-type unit via the first drum-type unit inlet and the web-shaped print base material exiting the interior of the first drum-type unit via the first drum-type unit outlet [Fig. 5]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure each of the first drum-type drying unit and the second drum-type drying unit of Yoneyama with the drum-type drying unit of Fleissner in order to gain extremely short treatment times and a very uniform treatment/heating effect. [Fleissner — Abstract].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853